Title: Introductory Note: Notes on the History of North and South America, [December 1786]
From: 
To: 


These Notes, which Hamilton divided into two parts entitled “Notes on the History of North America” and “Notes on the History of South America,” were prepared for a brief which he used in a case involving a land controversy between Massachusetts and New York. Some students of Hamilton have mistakenly assumed that these notes were prepared while Hamilton was a student in 1773 at the school maintained by Francis Barber in Elizabethtown, New Jersey. The basis of this error is undoubtedly the following note, in an unidentified handwriting, affixed to these Notes: “Early Geographical & Political Notices on U States by AH. exd. by F.B.” For the brief for which these notes were in reality prepared, see Julius Goebel, Jr., ed., The Legal Papers of Alexander Hamilton.
The controversy between New York and Massachusetts involved western lands claimed by both states. As the Massachusetts claim was based on early charters, it was, in the words of a New York delegate to the Continental Congress, “a State Pretention which has laid dormant more than One Hundred and fifty Years” (Burnett, LettersEdmund C. Burnett, ed., Letters of Members of the Continental Congress (Washington, 1921–1938)., VII, 340, note 4). In 1783, Massachusetts’s claim was reasserted. “We were not a little surprised,” James Duane and Ezra L’Hommedieu wrote to George Clinton, “lately to hear the Delegates for the Massachusets seriously mention on the Floar of Congress The Claim of that State to the western Lands in the state of New York, and declare they had Instructions from their State on every Occasion to assert that Claim, and prevent any Act of Congress from passing which might be construed in favour of the Title of New York in preference to that of the Massachusets” (Burnett, LettersEdmund C. Burnett, ed., Letters of Members of the Continental Congress (Washington, 1921–1938)., VII, 340). In the spring of 1784, the Commonwealth of Massachusetts petitioned the Continental Congress to appoint a Federal court to decide the controversy. Congress assigned the first Monday in December, 1784, for the appearance of the agents of Massachusetts and New York “at the place in which Congress shall then be sitting” (JCCJournals of the Continental Congress, 1774–1789 (Washington, 1904–1937)., XXVII, 547). The legislature of New York appointed James Duane, John Jay, Robert R. Livingston, Egbert Benson, and Walter Livingston agents for the state and authorized them to employ counsel (Laws of the State of New York, ILaws of the State of New York Passed at the Sessions of the Legislature Held in the Years 1777, 1778, 1779, 1780, 1781, 1782, 1783 and 1784 Inclusive, being the First Seven Sessions (Albany, 1886).I, 5). On June 9, 1785, they named Hamilton and Samuel Jones “counsellors and solicitors on the part of this state” (see James Duane, John Jay, and Robert R. Livingston to Hamilton and Jones, June 9, 1785). Jones presumably refused the appointment (see Hamilton to Jones, June 9, 1785). Massachusetts appointed John Lowell, James Sullivan, Theophilus Parsons, and Rufus King, and in its May session the General Court empowered “the agents appointed by this government, to defend the territory on the West Side of Hudson’s River, against the claims of the State of New York” (Acts and Laws of the Commonwealth of Massachusetts, 1786–1787 [Boston, 1893], 53).
When the agents assembled at Trenton, where Congress was then sitting, they agreed on the men who should compose the Federal court. James Duane, one of the New York agents, wrote to Colonel Robert Livingston on January 6, 1785:
“… we agreed on nine Gentlemen to be our Judges any five to form a quorum. Mr. Robt. Hanson Harrison, Chief Justice of Maryland (formerly Secretary to General Washington) was named by both parties. Mr. Tho. Johnson an eminent Lawyer lately Governour of Maryland, Mr. George Reade of Delaware, Mr. Isaac Smith one of the Judges and Mr. William Patterson late Attorney General both of New Jersey were nominated by us, and by Massachusetts Mr. John Rutledge late Governour of South Carolina, Mr. George Wythe Chancellor of Virginia and Mr. William Grason and Mr. James Monroe of the same State.” (Burnett, LettersEdmund C. Burnett, ed., Letters of Members of the Continental Congress (Washington, 1921–1938)., VIII, 10, note 2.)
The first Tuesday in June, 1785, was agreed on for the opening of the court. It was soon evident, however, that no court could convene at such an early date, for it proved impossible to find five judges who would agree to hear the case. Harrison, Grayson, and Rutledge, for example, refused to serve and it was necessary to appoint judges in their places. (For acceptances, declinations, and new appointments, see JCCJournals of the Continental Congress, 1774–1789 (Washington, 1904–1937)., XXVIII, 125n, 181, 181n, 182, 187n, 199, 211, 320, 351–52, 440–41; XXIX, 582, 707n, 776–77.) The convening of the court was therefore postponed until November 15, but, again because of the absence of a quorum, the hearing was deferred.
It became apparent, as the passing months proved it impossible to convene a court, that New York and Massachusetts must themselves decide the issue. In 1786, both states passed acts providing for the settlement of the controversy without recourse to the Federal courts. The Massachusetts agents proposed on September 7, 1786, that the agents of the two states meet at Newport, Hartford, or New Haven to settle the controversy; the New York agents selected Hartford and suggested November 6 as the date for the conference. The meeting finally convened on November 30. (See Burnett, LettersEdmund C. Burnett, ed., Letters of Members of the Continental Congress (Washington, 1921–1938)., VIII, 509, for references to the negotiations that took place between the agents.)
The conferees at Hartford agreed that New York should have “sovereignty and jurisdiction” of the disputed area and that Massachusetts should have “the right of preemption of the soil from the native Indians” (JCCJournals of the Continental Congress, 1774–1789 (Washington, 1904–1937)., XXXIII, 623). The text of the agreement was, on motion of Nathan Dane, the Massachusetts delegate, printed in the Journals of the Continental Congress under date of October 8, 1787.
On January 13, 1787, Governor George Clinton announced to the New York legislature that the boundary dispute with Massachusetts had been settled “otherwise than by a Fœderal Court” by commissioners of New York (New York Assembly JournalJournal of the Assembly of the State of New York (Publisher and place vary, 1782–1786)., 1787, 6). The matter ceased to be of congressional concern after the adoption of a motion “that all further proceedings in and relative to the said federal court as also the commissions of the judges thereof cease and determine” (JCCJournals of the Continental Congress, 1774–1789 (Washington, 1904–1937)., XXXIII, 619).
It is impossible to determine for how long Hamilton was the counsel for the New York commissioners. His bill to the state for “services in examining the controversy collecting testimony and drawing brief for the hearing” was submitted on November 18, 1788, and paid on April 14, 1789. He may have served as legal adviser from June, 1785 (see James Duane et al. to Hamilton and Samuel Jones, June 9, 1785), until the termination of the dispute December 16, 1786. It is more probable that he drew up his brief in the weeks or months following his commission as counsel from the New York agents, for when he was employed, the agents believed the dispute would be settled by a Federal court that would convene as soon as the requisite number of proposed judges had agreed to serve.
